DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
CROSS REFERENCE TO RELATED APPLICATIONS sections should incorporate reference to the US Patent No. 10,994,146 B2 for case 16/162,940.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9, 14-15  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hartlaub (US Patent No. US 4233985 A).
Re. claims 1 and 9, Hartlaub discloses a method/ external device for use with an implantable medical device (column 5, lines 1-6: external programmer 12 sends signals to implantable pulse generator 16), comprising: circuitry configured to communicate at least one of data or power to the implantable medical device in a first mode of operation (column 4, lines 67-68: “ Function keys 26 are utilized to cause programmer 12 to program pulse generator 16 either permanently or temporarily”); receiving at the external device an input to change from the first mode of operation to a second mode of operation of the external device (column 3, lines 52-68: output terminals in the programmable cardiac pacemaker comprise output terminals adapted to receive signals from the heart, allowing for “program storage means responsive to signals provided external from the pulse generator for providing a signal manifesting at least a desired mode of operation of the pulse generator, with the modes being at least ventricular inhibited and ventricular synchronous”); and produce a static magnetic field to control the implantable medical device in a second mode of operation (column 5, lines 11-13: head 14 of programmer 12 includes a permanent magnet generating a static magnetic field to activate the Reed switch to “detect and process the RF signals applied over wire 30 to head 14”).

RE. claims 6-7, 14-15, Hartlaub further discloses the system/method further comprising an input activatable by a user to operate the external device in the second mode of operation; and wherein the static magnetic field controls the implantable medical device by changing a status of the implantable medical device (column 5, lines 7-11: programmer 12 is a head 14 is directly placed above implanted pulse generator 16 to close the magnetically actuated reed switch within pulse generator).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen (US Patent No. 5945762).
Re. claim 17, Chen discloses external device for use with an implantable medical device, comprising: a coil; and circuitry that is configured to produce a direct current through the coil in a first mode of operation to generate a static magnetic field to control the implantable medical device (column 11, lines 4-10: “DC current passing through [coiled] conductor 194 can either assist or oppose the magnetic field produced by permanent magnets 192, thereby selectively varying the strength of the magnetic field experienced by implanted receiver coil 132 to control the magnitude of the electrical current that the implanted receiver coil supplies to the implanted device”).

Re. claim 18, Chen further wherein the circuitry is further configured to produce an alternating current through the coil in a second mode of operation to communicate data and/or power to the implantable medical device (Column 6, lines 11-15: “Implanted receiver coil 30 is connected to an implanted medical device 34 through a lead 32, which conveys the electrical current induced in the implanted receiver coil by the varying magnetic field; this electrical current energizes the implanted medical device”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartlaub (US Patent No. US 4233985 A) in view of Chen (US Patent No. 5945762).
RE. claims 2-4, 10-12, Hartlaub teaches the claimed inventio except the external device comprising a coil, an alternating current produced through the coil to further produce an alternating magnetic field to communicate data or power, but Chen discloses an implanted medical device system wherein the external device comprises a coil; wherein the circuitry is configured to produce an alternating current through the coil in the first mode of operation; and wherein the alternating current produces an alternating magnetic field to communicate the at least one of data or power to the implantable medical device (Column 6, lines 11-15: “Implanted receiver coil 30 is connected to an implanted medical device 34 through a lead 32, which conveys the electrical current induced in the implanted receiver coil by the varying magnetic field; this electrical current energizes the implanted medical device”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements of Chen into the system of Hartlaub in order to supply power to the system.

Re. claim 5 and 13, Chen further discloses circuitry that is configured to produce a direct current through the coil in a second mode of operation to generate a static magnetic field to control the implantable medical device (column 11, lines 4-10: “DC current passing through [coiled] conductor 194 can either assist or oppose the magnetic field produced by permanent magnets 192, thereby selectively varying the strength of the magnetic field experienced by implanted receiver coil 132 to control the magnitude of the electrical current that the implanted receiver coil supplies to the implanted device”).

 Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartlaub (US Patent No. US 4233985 A) in view of Ibrahim (US Patent No. 4541431 A).
Claims 8 and 16, Hartlaub teaches the claimed invention except the static magnetic field controls the implantable medical device by shutting down the implantable medical device, but Ibrahim discloses that it is known for permanent magnets to disable pacemaker function as per column 1, lines 15-17: “permanent magnets have been used to close a reed switch in order to disable the demand function of a pacemaker”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ibrahim into the system of Hartlaub in order to, for example, conserve battery life. 

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent No. 5945762) in view of Hartlaub (US Patent No. US 4233985 A).
Re. claims 19-20, Chen discloses the claimed invention except an input activatable by a user to operate the external device in the first mode of operation, and the static magnetic field controls the implantable medical device by changing a status of the implantable medical device, but Hartlaub discloses an external device for use with an implantable medical device further comprising an input activatable by a user to operate the external device in the first mode of operation; and wherein the static magnetic field controls the implantable medical device by changing a status of the implantable medical device (column 5, lines 7-11: programmer 12 is a head 14 is directly placed above implanted pulse generator 16 to close the magnetically actuated reed switch within pulse generator). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hartlaub into the system of Chen in order to control the device to a desired outcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strother (US 2014/0350635 A1) discloses a deep brain stimulation system comprising a receiving circuit detecting static magnetic fields from a DC magnetic field sensor but does not teach the coil from the external device through which the direct current passes through to generate the static magnetic field.
Apostolos (US Patent 9,052,371 B1) discloses a method for detecting a substance using a direct current (DC) generator selectively coupling to the electromagnetic coils in order to generate a static magnetic field. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792